Qg^fcSL M^tetfchO             taXQUB^FAPPFAIS    cililliiS.
                                  HOUSTON.TEXAS




 TT^ft Sf/w-fc ofTrjac         chr|stoffif
                              CLERK.




 KB- C5 u*T o£ ftPp^u ^atAWr 0l-fs-M6;r-r.l
. T^L ^Mfcr CASg N)ULTVNhp,0 ^3gQQ
          Tb rvAg Cm^sT^le^ Q ft^v*
   Sxrd



 - fofr'Se Ucrrxr^ 6£ ftp pad p* ^BMsy^oi^ £^




^mwc^TO See: VkcJz -ferm, u)K^ uxxdA ^C Rfc-frg^A A. 1^3

Thft^ Ifpg vr^o M\jlqA ^fsr tjfUc Timg a^j hfrtf
                                             CD
                                             c

          c        _                         Z

          33?      STJ   n $-<=   »

              r.   <       on                    o
                                  <



              e
          r
                                             c




••j
o



Og    —



                                                     «M"




                                      M*             If^•4
                                      Ls
                                                     *f
                                                     **»»
                                      *ri
                                      rn             ~r

                                      gs             n


                                      j~l            «»4
                                      Ut             0
                                      tj             2
                                      •Li*            .-A
                                      Ut : •          *&.